The Opinion of the Court was delivered by Treat, C. J. This was a joint action against husband and wife for an assault. On the trial, the Court admitted evidence of an assault by the husband, in the commission of which the wife did not in any manner participate; and also refused to instruct the jury, that the plaintiffs could not recover damages for the separate assault by the husband. These decisions were clearly erroneous. The recovery in this case could not be pleaded in bar of an action against the husband for the separate assault. The judgment of the Circuit Court is reversed with costs; and the cause is remanded for further proceedings. Judgment reversed.